      Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 1 of 12 PageID #:112




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 CHRISTINE R. JOHNSON,

      Plaintiff,
                                                          Case No. 1:19-cv-00615
 v.

 TD BANK USA, NATIONAL                                    Honorable Charles P. Kocoras
 ASSOCIATION and EQUIFAX
 INFORMATION SERVICES, LLC,

      Defendants.

                                  FIRST AMENDED COMPLAINT

         NOW COMES Plaintiff, CHRISTINE R. JOHNSON, through counsel, SULAIMAN LAW

GROUP, LTD., submitting her first amended complaint against Defendant, TD BANK USA,

NATIONAL ASSOCIATION and EQUIFAX INFORMATION SERVICES, LLC, alleging and

complaining as follows:

                                     NATURE OF THE ACTION

         1.        This action seeks damages for Defendants’ willful and/or negligent violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

                                    JURISDICTION AND VENUE

         2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.        Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

         4.        CHRISTINE R. JOHNSON (“Plaintiff”) is a natural person, who at all times

relevant resided in this judicial district.

         5.        Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).
                                                    1
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 2 of 12 PageID #:112




       6.      TD BANK USA, NATIONAL ASSOCIATION (“TD Bank”) provides personal,

retail, small business, and commercial banking products and services. Its personal banking services

include checking accounts, savings/money market accounts, cross-border banking (United States

and Canada), debit cards, prepaid cards, digital payments, CDs, IRAs, mortgage loans, home

equity loans and lines, personal loans, online banking, credit cards, and bill pay services; and small

business banking services comprise online banking, credit cards, bill pay, checking accounts,

savings accounts, money market accounts, CDs, debit cards, digital payments, merchant solutions,

loans and lines of credit, and healthcare professionals solutions. The company also offers

commercial banking services, including checking accounts, money market accounts, CDs, loans

and lines of credit, healthcare and not-for-profit solutions, leasing and equipment finance,

government banking, international services, and treasury management services. In addition, it

offers investment management services for individuals and private clients. TD Bank USA,

National Association was formerly known as TD Waterhouse Bank, National Association and

changed its name to TD Bank USA, National Association in April 2006. The company was

incorporated in 1981 and is based in Wilmington, Delaware with locations in various parts of the

United States. TD Bank USA, National Association operates as a subsidiary of TD Bank US

Holding Company.

       7.      TD Bank is a “furnisher of information” as defined by 15 U.S.C. § 1681s-2.

       8.      EQUIFAX INFORMATION SERVICES LLC (“Equifax”) collects and reports

consumer information to financial institutions. The company was formerly known as Equifax

Credit Information Services Inc. and changed its name to Equifax Information Services LLC in

June 2004. The company was incorporated in 1937 and is based in Atlanta, Georgia. Equifax

Information Services LLC operates as a subsidiary of Equifax Inc.

                                                  2
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 3 of 12 PageID #:112




          9.    Equifax is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

          10.   Equifax is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p).

                                   FACTUAL ALLEGATIONS

          11.   On or before April 19, 2017, Plaintiff learned she was victim of identity theft.

          12.   Plaintiff informed Target card services that on March 27, 2017, an unknown

offender gained access to Plaintiff’s personal information and applied for and obtained a Target

REDcard™ with Plaintiff’s personal information.

          13.   Immediately, Plaintiff stopped receiving Target REDcard™ billing statements.

          14.   However, on November 6, 2018, Plaintiff, discovered TD Bank USA/Target

Credit’s tradeline on her credit report.

          15.   On December 15, 2018, Plaintiff filed a police report with Tinley Park Police

Department concerning her allegations.

          16.   On December 18, 2018, Plaintiff mailed a credit dispute letter to Equifax requesting

that Equifax delete/remove TD Bank USA/Target Credit’s tradeline.

          17.   Plaintiff informed Equifax her identity was stolen and provided a copy of the police

report.

          18.   On information and belief, Equifax received and promptly contacted TD Bank of

this dispute by sending an automated consumer dispute verification form (“ACDV”).

          19.   On information and belief, TD Bank verified this Target REDcard™ account as

belonging to Plaintiff.

          20.   On January 2, 2019, Equifax mailed Plaintiff dispute results.

          21.   Plaintiff’s dispute results indicated:

                                                   3
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 4 of 12 PageID #:112




                                            DAMAGES

        22.    Defendants’ manifestly inaccurate reporting continues to portray an untruthful and

damaging depiction of Plaintiff.

        23.    Continued inaccurate reporting of TD Bank USA/Target Credit’s tradeline creates

a materially misleading impression that this account once belonged to Plaintiff.

        24.    This entire experience has imposed distrust, distress, as well as frustration on

Plaintiff.

        25.    This entire experience has resulted in anxiety, expenditure of time, as well as mental

anguish.

        26.    Undeniably, Plaintiff appears helpless to regain control of her credit standing and

creditworthiness and has been denied an opportunity to take advantage of credit opportunities.

        27.    Further, Plaintiff continues to be deprived of an opportunity to take advantage of

credit opportunities.

        28.    Specifically, Plaintiff’s recent vehicle search resulted in an excessively high

interest rate (21%) offered that Plaintiff refused.




                                                  4
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 5 of 12 PageID #:112




                                        CLAIMS FOR RELIEF

                                           Count I:
                        TD Bank’s violation(s) of 15 U.S.C. § 1681 et seq.

       29.       All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       30.       The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.

§ 1681a(d)(1).

       A.        TD Bank’s failure to conduct an investigation

       31.       15 U.S.C. § 1681s-2(b)(1) provides

                 “[a]fter receiving notice of a dispute with regard to the completeness or
                 accuracy of any information provided by a person to a consumer reporting
                 agency, the person shall –

                        (A)      Conduct an investigation with respect to the disputed
                                 information;

                        (B)      Review all relevant information provided by the consumer
                                 reporting agency pursuant to section 1681i(a)(2);
                        (C)      Report the results of the investigation to the consumer
                                 reporting agency;

                        (D)      If the investigation finds that the information is incomplete
                                 or inaccurate, report those results to all other consumer
                                 reporting agencies to which the person furnished the
                                 information and that compile and maintain files on
                                 consumers on a nationwide basis; and

                        (E)      If an item of information disputed by a consumer is found to
                                 be inaccurate or incomplete or cannot be verified after any
                                 reinvestigation for purposes of reporting to a consumer
                                 reporting agency only, as appropriate, based on the results of
                                 the reinvestigation promptly –

                                 (i)     Modify that item of information;

                                 (ii)    Delete that item of information; or


                                                   5
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 6 of 12 PageID #:112




                                (iii)   Permanently block the reporting of that item of
                                        information.

         32.   Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), TD Bank

received Plaintiff’s dispute letter from Equifax.

         33.   TD Bank violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct an

investigation with respect to the disputed information.

         34.   TD Bank violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review relevant

information provided by Equifax.

         35.   Had TD Bank conducted a reasonable investigation, TD Bank would have

discovered that Plaintiff fell victim to identify theft, and promptly modified those items of

information, deleted those items of information or permanently blocked the reporting of that item

of information.

         36.   TD Bank violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report the results of

the investigation to Equifax.

         37.   TD Bank violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly delete that

item of information; or permanently block the reporting of that item of information.

         38.   TD Bank violated 15 U.S.C. § 1681s-2(a)(6)(B) by furnishing information that

purports to relate to Plaintiff to TransUnion after Plaintiff submitted an identity theft report stating

that information maintained by TD Bank that purports to relate to Plaintiff resulted from identity

theft.

         39.   15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -


                                                    6
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 7 of 12 PageID #:112




       (1)

               (A)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

        (3)    in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       40.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       41.     TD Bank’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff is attended by

circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find TD Bank in violation of 15 U.S.C. §§ 1681s-2(a)(6)(B), 1681s-2(b)(1)(A),

               1681s-2(b)(1)(B), 1681s-2(b)(1)(C), and 1681s-2(b)(1)(E).

       B.      award any actual damages to Plaintiff as a result of TD Bank’s violation;

       C.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       D.      award any punitive damages, as the Court may allow;


                                                  7
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 8 of 12 PageID #:112




       E.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

       F.      award such other relief as this Court deems just and proper.

                                            Count II
                        Equifax’s violation(s) of 15 U.S.C. § 1681 et seq.

       42.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       a.      Equifax’s failure to follow reasonable procedures

       43.     Section 1681e(b) requires credit reporting agencies such as Equifax to maintain

“reasonable” procedures to ensure “maximum possible accuracy” of consumer credit reports.

       44.     Equifax violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures

to assure maximum possible accuracy of the information concerning Plaintiff.

       45.     Upon information and belief, on multiple and numerous occasions, Equifax

prepared patently inaccurate consumer reports concerning Plaintiff.

       46.     Upon information and belief, Equifax furnished such patently inaccurate consumer

reports to one or more third parties, thereby misrepresenting Plaintiff’s creditworthiness.

       47.     Consumer reporting agencies (“CRAs”) are required to block information in a

consumer’s credit report if that information resulted from identity theft.

       48.     The CRA must do so within four days of receiving certain documentation of the

identity theft. 15 U.S.C. § 1681c-2(a).




                                                 8
    Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 9 of 12 PageID #:112




        49.       That documentation includes: proof of the consumer’s identity; a copy of an

identity theft report; identification of what information should be blocked; and the consumer’s

statement that the disputed information does not relate to any transaction that she made.

        50.       Once a CRA receives the necessary information and places the block, it must

inform the “furnisher” of the blocked information. 15 U.S.C. § 1681c-2(b).

        51.       Equifax violated 15 U.S.C. § 1681c-2(a) by failing to block the reporting of TD

Bank’s tradeline within four business days receipt of necessary information regarding Plaintiff’s

identify theft.

        52.       Equifax violated 15 U.S.C. § 1681c-2(b) by failing to provide the requisite notice

to TD Bank of the blocked information that “the information may be the result of identity theft.

        53.       Equifax violated 15 U.S.C. § 1681c-2(c)(2) by failing to provide the requisite notice

after declining requests to block information and failing to specify the additional information or

documentation it needed from Plaintiff upon receiving requests to block.

        B.        Equifax’s failure to conduct a reasonable investigation

        54.       Section 1681(a)(1)(A) requires a credit reporting agency to, upon notice of a dispute

from an individual regarding the information in his credit report, conduct a “reasonable

reinvestigation” to determine whether the disputed information is inaccurate, and either record the

current status of the disputed information, or delete it from the consumer’s file.

        55.       Equifax violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable

reinvestigation to determine whether the disputed information is inaccurate and record the current

status of the disputed information, or delete the item from the file before the end of the 30-day

period beginning on the date on which Equifax received Plaintiff’s dispute letter(s).



                                                    9
   Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 10 of 12 PageID #:112




       56.     Equifax violated 15 U.S.C. § 1681i(a)(2) by failing to provide adequate notification

of the credit dispute to TD Bank before the expiration of the 5-business-day period beginning on

the date on which Equifax received Plaintiff’s credit dispute letter(s). Upon information and belief,

Equifax failed to forward relevant information from Plaintiff indicating identity theft.

       57.     Equifax violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider relevant

information submitted by Plaintiff.

       58.     Equifax violated 15 U.S.C. § 1681i(a)(5)(A)(i) by failing to promptly delete TD

Bank USA/Target Credit’s tradeline from the file of Plaintiff.

       59.     Equifax violated 15 U.S.C. § 1681c(f) by failing to indicate Plaintiff’s dispute(s) in

each consumer report that includes the disputed information.

       60.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

       (2)     such amount of punitive damages as the court may allow; and

       (3)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       61.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and


                                                 10
   Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 11 of 12 PageID #:112




        (2)     in the case of any successful action to enforce any liability under this
                section, the costs of the action together with reasonable attorney’s fees as
                determined by the court.

        62.     Equifax’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

        WHEREFORE, Plaintiff requests the following relief:

        A.      find Equifax in violation of 15 U.S.C. §§ 1681c-2(a), 1681c-2(b), 1681c-2(c)(2),

                1681e(b), 1681i(a)(1)(A), 1681i(a)(2), 1681i(a)(4), 1681i(a)(5)(A)(i), and

                1681c(f);

        B.      award any actual damages to Plaintiff as a result of Equifax’s violation;

        C.      award any additional damages, as the Court may allow, in an amount not to exceed

                $1,000.00 for each such violation;

        D.      award any punitive damages, as the Court may allow;

        E.      award the costs of the action, together with any attorneys’ fees incurred in

                connection with such action as the Court may determine to be reasonable under the

                circumstances; and

        F.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: April 30, 2019                                          Respectfully submitted,

                                                               CHRISTINE R. JOHNSON

                                                  11
Case: 1:19-cv-00615 Document #: 27 Filed: 04/30/19 Page 12 of 12 PageID #:112




                                                By: /s/ Joseph S. Davidson

                                                Joseph S. Davidson
                                                Mohammed O. Badwan
                                                SULAIMAN LAW GROUP, LTD.
                                                2500 South Highland Avenue
                                                Suite 200
                                                Lombard, Illinois 60148
                                                +1 630-575-8181
                                                jdavidson@sulaimanlaw.com
                                                mbadwan@sulaimanlaw.com




                                     12
